Case 3:14-cr-00175-WHA Document 962-45 Filed 01/10/19 Page 1 of 2




          EXHIBIT SS
                             Case 3:14-cr-00175-WHA Document 962-45 Filed 01/10/19 Page 2 of 2
                        Electric Staged Tag                                              Notification #:                  112044255

                                                                                         PM Order#:
   Priority: E            Sub Priority : FS
   Date Identified: 09/18/2016                                                           Date Required:                   09/18/2017

   Identified in Fi e ld By: WDVVC                                                       Pla t:                        JJ40
   Street Address:               2933 ATLAS PEAK RD.                                    Circuit:                       04329- 1104, PUEBLO
                                                                                        SSD:                           1001
  City:                          NAPA                                                   Equipment#:
   Cross Street:                                                                        Pin #:
   Di vis ion:                   North Bay                                              Po le #:
  Latitude:                      38 .385549388500                                       01S#:
  Longitude:                     122.242931626600-                                      SAP Fune . Lo cation :         ED.42-JJ40000000 .STRU.POLE
  Descriptio n :                 POLE_ DECA_ REPL - 2933 ATLAS PEAK                     SAP Equipment:                 102292289
                                 RD . N AP                                              A ccessibility Ti e r :
   Item Details - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - -
                 Facility Type                                       Damage                                       Cause                                  Action

  Item 1         POLE Pole                                           DECA Decayed/Rotten                                                                 REPL Repla ce
                  D      Completed              D       Canceled

                                                                                                   D     Pole T est Sheet
  User Status - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - -- - - - -- - - -
  Conductor/Operat ing Information Field Id entificat ion                 Field Condit ion (Exposure)    Field Condition (Access ibility)       Oth er

  Status Descri ption                  Status Description                 Status Description             Status Description                    Status Description

  PR\      Primary                     IN SP   Inspection                 REMT   Remote Area             BTKA      Bucket/ LiftTru ck Accessible RTRN    Return

  JPOL     Joint Pole                                                                                                                          ESTR      Estimate Required

  OH       Overh ead                                                                                                                           CNCL      Canceled

  Jo b Estimates - - - - - - - - - - - - - - - - - - - - Issued To - - - - - - -- - - - - -- - - - - -
  Est. Total Hrs. to Complete:        15                                            Est. Electric Crew Size: 03                     wrc:     311 , 07D_Pole Replacement

  Main Work Center:                  NAPA, Napa                                     Gas Crew Size:                00                MAT:

  Funded Repair Date:


  Reviewed By:                                                                      Date of Field Review:

  Comple ted o r Canceled in Fie ld By (LAN ID ): [ G.             :!...0~          If No LAN ID Last N ame, First Na m e:

  Complete o r Cancel Date: 12/ 14/2 016                      A ctual Hours: _ _ _ __              *Check On e:        PG&E Crew           D    T-Man       D       Contractor    D
  *Check One:                              Compl eted
                                                             •                      Ca nce led                                   Found Completed Upon Arrival
                                                                                                                                                                                 •
  Signature:
                     I verify that all maintenance on this notification is addressed (completed, canceled, or found completed upon arrival)

                           *Public Safety & Regulatory Reviewer: If notification was canceled , check one (required):

  •      CONV: Converted to another Notif-Type
                                                             •      DUMM : "Dummy" for order only
                                                                                                                       •      DUPL: Duplica te EC for Same Location


  •      EROR: Created in Error (Desk Cancelation)
                                                             •      NCOA : All Found Completed/Resolved on
                                                                           Arriva l                                    •      NOCR : No Compelling/Regulator Condition
                                                                                                                                     Exist
  •      PR OG : Compl eted under another Program


  List of Tasks on Notification

  Cancelled                                                               Completed By: GJME                                     Completion Date : 12/14/2016




  Printed By: f<ASF 10/31/20 17                                                   Page 1 of 3                                                            Notifica ti on #: 11 2044255


CONFIDENTIAL                                                                                                                                             PG E-C PUC_00008060
